United States Bankruptcy Court
Western District of New York

 

In Re: Bankruptcy No. 19-12121
Judge Carl L. Bucki
Nicholas Schrantz

MOTION TO

EXTEND DEADLINE TO

FILE SCHEDULES
Debtor(s)/Movant(s)

Chapter 13

 

PLEASE TAKE NOTICE, that Nicholas Schrantz., the debtor(s), in the
above-named case, has(ve) filed a motion to extend time for an additional 15
days, on the following grounds:

That, the debtor(s) has had difficulty obtaining the paperwork.

This motion will be considered by the court ex parte and without further
notice at the Judge’s Chambers.

Dated: October 30, 2019
/s/ Scott F. Humble, Esq.
Scott F. Humble, Esq.
Humble Law Offices
Seven Jackson Avenue, W.E.
Jamestown, New York 14701
Telephone: 716-664-2889

3st
This 3/ day of Octobap 2019 upon consideration of the Motion

to Extend Time, it is ORDERED that the debtor(s) will be given ar-additionalt+a 4W7)4

® “(fifieen}days to file the appropriate amendment to the originally filed petition.

November is, 2049

Honorable Carl L. Bucki

 

SO ORDERED:

 

TO: US Trustee

 

 

 

 

Case Trustee fang
Nicholas Schrantz Ir | L IE )
? on i
i [
[ oct 3! 2019 ||)

mana al

 

 

3)

 
